Exhibit 10.19

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (“Award Agreement”) is dated as of
                    , 201    , by and between Southwest Gas Holdings, Inc., a
California corporation (the “Company”), and              (“Grantee”).

Overview of Your Award

Aggregate Target Performance Shares: [determined by award opportunity and
Beginning Stock Price]

 

  •   [            ] shares

Performance Period: January 1, 20[    ] to December 31, 20[    ]

Peer Index:

[Peer index to be determined by the Committee.]

1. Grant and Description of Performance Shares. The Company hereby grants the
Grantee performance shares (“Performance Shares”). Each Performance Share
represents a share of Common Stock. Until the final number of Performance Shares
is determined, the Grantee shall not have any of the rights of a shareholder of
the Company with respect to the Performance Shares, except for the crediting of
dividend equivalents as provided for in Section 8 below.

2. Restrictions on Alienation. Performance Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated in any manner, whether voluntarily, by
operation of law, or otherwise, until the restrictions on the Performance Shares
are removed and the Performance Shares are delivered to the Grantee in the form
of shares of Common Stock.

3. Performance Shares. Vesting of Performance Shares is contingent upon
             achieved by the Company for the three (3) year measurement cycle
(such cycle, the “Measurement Cycle”) beginning with the fiscal year in which
the Performance Shares are granted, subject to modification based on relative
total shareholder return (“TSR”).              shall be calculated using
generally accepted accounting principles, adjusted to exclude the impacts of
company owned life insurance.

Subject to adjustment based on TSR, Performance Shares will vest as illustrated
in the performance schedule below. Should the performance levels achieved be
between the stated criteria below, the percentage of Performance Shares vesting
will be determined by straight-line interpolation.

Performance Schedule Fiscal Years 20    -20    

 

Performance Level

  

Measure

   Vested Performance
Shares  

Below Threshold

   Less than [            ]      0 % 

Threshold

   [            ]      50 % 

Target

   [            ]      100 % 

Maximum

   [            ]      150 % 

 

1



--------------------------------------------------------------------------------

4. TSR Modifier. The vesting of both Performance Shares is subject to further
adjustment based upon the achievement of the following TSR performance goals
pre-established by the Committee. For example, if the vesting percentage of
Performance Shares determined based on              for the Measurement Cycle is
150% and TSR for the Measurement Cycle is in the top 75th Percentile, the
percentage of Performance Shares vesting would be adjusted upward by 30% such
that 195% of the target number of Performance Shares would vest.

 

TSR Performance Relative to Peer Index

  

Payout (% Adjustment)

75th Percentile or Above

   30% upward

Below 75th Percentile and above 25% Percentile

   0% (i.e., no adjustment)

25th Percentile or Below

   15% downward

If              performance is above threshold, in the event of a downward
adjustment based on TSR, the lowest percentage of Performance Shares (as
applicable) that vest will be 50% of the target number of Performance Shares.

TSR shall be calculated as follows:

TSR = (Change in Stock Price + Dividends paid) / Beginning Stock Price

“Beginning Stock Price” shall mean the closing price on the applicable stock
exchange of one share of Common Stock on the last trading day immediately prior
to the first day of the Performance Period. “Ending Stock Price” shall mean the
closing price on the applicable stock exchange of one share of Common Stock for
the last trading day of the Performance Period. “Change in Stock Price” shall
mean the difference between the Beginning Stock Price and the Ending Stock
Price; and Dividends Paid shall mean the total of all dividends paid on one
share of stock during the Performance Period.

Following the TSR calculation, the Company’s Percentile Rank shall be determined
as follows:

Percentile Rank shall be determined by listing from highest TSR to lowest TSR of
each company in the Peer Index (excluding the Company). The top company would
have a one hundred percentile (100%) rank and the bottom company would have a
zero percentile (0.0%) rank. Each company in between would be one hundred
divided by n minus one (100/(n-1)) above the company below it, where “n” is the
total number of companies in the Peer Index. The Company percentile rank would
then be interpolated based on the Company TSR. [The companies in the Peer Index
shall remain constant throughout the entire Performance Period.]

5. Forfeiture of Performance Shares.

All Performance Shares granted shall be forfeited if, prior to the removal of
restrictions on the Performance Shares, the Grantee has experienced a
Termination for any reason other than as described below in Section 6. Each
Grantee shall execute any documents reasonably requested by the Company in
connection with such forfeiture. Upon any forfeiture, all rights of the Grantee
with respect to the forfeited Performance Shares shall cease and terminate,
without any further obligation on the part of the Company.

 

2



--------------------------------------------------------------------------------

6. Removal of Restrictions.

(a) Death, Disability, Certain Involuntary Terminations and Terminations
following a Change in Control.

Upon Grantee’s death, Termination due to Disability, Termination due to a
general reduction in force or specific elimination of the Grantee’s job (except
if contemporaneously with such elimination Grantee’s suffers a Termination for
Cause), or Termination for any reason following a Change in Control,
restrictions placed on each Performance Share shall be removed, and the
Measurement Cycle for purposes of Section 7 and Section 8 below shall be deemed
to have ended. The prorated number of Performance Shares awarded shall be
determined by multiplying the percentage of Performance Shares awarded at the
“Target” performance level first stated above, by the ratio of actual months of
service to 36 months of the original Measurement Cycle, with the resulting
product being increased, if appropriate, as provided below in Section 8. The
Grantee, or his or her legal representatives, beneficiaries or heirs shall be
entitled to a distribution of shares of Common Stock equal in number to such
prorated number of Performance Shares.

(b) Retirement.

Upon Grantee’s Retirement, the restrictions placed on the Performance Shares
under Section 2 above shall not be removed and the percentage of Performance
Shares earned shall not be determined until the end of the Measurement Cycle.
The vested number of Performance Shares shall be determined by multiplying the
ratio of actual months of service to 36 months of the original Measurement Cycle
by the percentage of Performance Shares earned, based on actual performance
achieved over the original Measurement Cycle with the resulting product being
increased, if appropriate, as provided below in Section 8. The Grantee, or his
or her legal representatives, beneficiaries or heirs shall be entitled to a
distribution of shares of Common Stock equal in number to such prorated number
of Performance Shares.

7. Credit of Dividend Equivalents.

The Grantee’s account shall be credited with a number of Performance Shares
based on the amount of dividends that were declared and paid on shares of Common
Stock during each fiscal quarter of the Measurement Cycle. The number of
Performance Shares upon which dividend equivalents shall be credited for the
benefit of the Grantee is the total number of Performance Shares finally
determined to have been earned by the Grantee at the end of the Measurement
Cycle in accordance with Sections 3 and 4 and/or 6, as appropriate. The total
amount of each quarterly dividend equivalent shall be converted to the number of
Performance Shares attributable to that quarterly dividend equivalent, by
dividing such dividend equivalent amount by the average of the closing price of
the Common Stock on the dividend payment date during the appropriate Measurement
Cycle. Incremental Performance Shares credited for dividends may also earn
dividend equivalents.

8. Distribution of Common Stock or Cash.

The Grantee shall receive a distribution of whole shares of Common Stock equal
to the number of vested Performance Shares plus dividend equivalents, as
applicable, provided the Grantee has remained in continuous service with the
Company during the entire term of the Measurement Cycle (except in the event of
Retirement pursuant to Section 6(b)). Distribution of shares of Common Stock
shall occur as soon as administratively possible following the last trading day
of the quarter in which the Measurement Cycle ends (the “Distribution Date”),
but in no event later than 90 days following the last trading day of the
applicable quarter. Notwithstanding the immediately preceding sentence, in the
case of a distribution of shares of Common Stock on account of any Termination
pursuant to Section 5, other than death,

 

3



--------------------------------------------------------------------------------

distribution of vested Performance Shares, plus any dividends payable with
respect to such number of shares, on behalf of the Grantee, if the Grantee is a
“specified employee” as defined in §1.409A-1(i) of the Final Regulations under
Code Section 409A, to the extent otherwise required under Section 409A, shall
not occur until the date which is six (6) months following the date of the
Grantee’s Termination (or, if earlier, upon the death of the Grantee). Upon a
distribution of shares of Common Stock as provided herein, the Company shall
cause the Common Stock then being distributed to be registered in the Grantee’s
name, but shall not issue certificates for the Common Stock unless the Grantee
requests delivery of the certificates for the Common Stock, in writing in
accordance with the procedures established by the Company. The Company shall
deliver certificates to the Grantee as soon as administratively practicable
following the Company’s receipt of a written request from the Grantee for
delivery of the certificates. From and after the date of receipt of such
distribution, the Grantee or the Grantee’s legal representatives, beneficiaries
or heirs, as the case may be, shall have full rights of transfer or resale with
respect to such shares subject to applicable state and federal regulations.

9. Administration.

This Award Agreement and the rights of the Grantee hereunder are subject to all
the terms and conditions of the Plan. Any inconsistency between this Award
Agreement and the Plan shall be resolved in favor of the Plan.

10. Miscellaneous.

(a) Nothing in this Award Agreement or the Plan shall interfere with or limit in
any way the right of the Company to terminate the Grantee’s employment, nor
confer upon the Grantee any right to continued employment with the Company or
continued of service as a Board member.

(b) Upon the approval of the Board in its sole discretion, the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Grantee’s rights under this Award Agreement without the Grantee’s
written consent.

(c) The Grantee shall not have voting rights with respect to the Units until the
Units are settled and have been distributed as shares of Common Stock.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) This Award Agreement shall be governed by the corporate laws of the State of
Nevada, without giving effect to any choice of law provisions that might
otherwise refer construction or interpretation of the Agreement or the Plan to
the substantive law of another jurisdiction.

(f) Notwithstanding the established performance measures in this Award
Agreement, in determining attainment of any such performance measures, the
Committee shall exclude the impact of the following specified objective events,
except where such exclusion would result in the loss of an otherwise available
exemption under Code Section 162(m): effects of accounting changes; effects of
currency fluctuations; effects of financing activities (e.g., effect on earnings
per share of issuing convertible debt securities); expenses for restructuring,
productivity initiatives or new business initiatives; non-operating items;
acquisition expenses; effects of divestitures; and effects of items that are
considered to be of an unusual nature or of a type that indicates infrequency of
occurrence or both.

 

4



--------------------------------------------------------------------------------

Grantee acknowledges that this Award Agreement and the Plan set forth the entire
understanding between Grantee and the Company regarding the acquisition of the
Units granted pursuant to this Award Agreement. Grantee has reviewed and fully
understands all provisions of this Award Agreement and the Plan in their
entirety. Grantee acknowledges that Performance Shares awarded hereunder may not
be sold, transferred, pledged, assigned, or otherwise alienated until the
Performance Shares are vested and the Performance Shares are delivered to the
Grantee in the form of shares of Common Stock.

 

SOUTHWEST GAS HOLDINGS, INC. By:  

 

 

John P. Hester

President and Chief Executive Officer

GRANTEE By:  

 

 

5